DETAILED ACTION
The RCE filed July 09, 2022 has been entered. Claims 1-14 are pending. Claims 4, 6, 11 and 13 have been cancelled. Claims 1 and 8 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over e.g., ROY et al. (US 2020/0342940) in view of Gupta et al. (US 2017/0213587).
Regarding independent claim 1 and its dependent claims 2-3, 5 and 7, claimed a memory device is a well-known technology for a type of memory device for its purpose.
See for example, ROY et al., Examiner’s Markup below, along with accompanying disclosure for the memory device.


    PNG
    media_image1.png
    762
    1141
    media_image1.png
    Greyscale


ROY does not explicitly disclose logarithm equation to express address signals from memory address of the memory device.
However, ROY discloses pre-decoding operation to generate the addresses that is applied to the row decoder and column decoder from paragraph 0005. 
Further, pre-decoding equation which is the same as Applicant’s pre-decoder configuration drawn in FIGS. 7A-9 is a well-known technology for a type of memory device for its decoding operations. See for example, Gupta et al. (US 2017/0213587), in paragraphs [0020-0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize pre-decoding configuration in a memory device because these conventional technology are well established in the art of the memory devices.
Regarding independent claim 8 and its dependent claim 9-10, 12 and 14, ROY teaches a memory device described in the instant application and when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136. MPEP 2112.02(I).
Further, ROY et al. and/or Gupta et al., teach an operation method limitations of claims 8-10, 12 and 14.
See for example, Gupta et al., Examiner’s Markup below, along with accompanying disclosure for an operation of the memory device, e.g., para. 0003 for discharging bit lines.


    PNG
    media_image2.png
    893
    471
    media_image2.png
    Greyscale


Conclusion                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825